Hinm/uv, J.
The question submitted to us, in this case, is, whether certain articles of personal property, which were attached by the defendant, DeForest, by virtue of process in favour of the defendant, Lathrop, were exempt from being taken on execution, on the ground that they were respectively implements of the trades of Atwood and Crouch, ns whose they were taken. Crouch was a blacksmith, working at his trade, a portion of the time ; but occasionally, at some branch of the manufacture of spectacles ; and Atwood was a spectacle-maker. None of the blacksmith tools were taken by the officer ; no question is raised, therefore, in regard to them; and as neither of them were engaged in making shears, and were neither of them shear-makers, it follows, that any article intended for that business, if there is any such in the list of articles taken, was as liable to attachment and execution, as any other property of the debtors.
In regard to such articles as belonged appropriately to the spectacle business, the facts agreed to are not as definite as *517might be desired. We, however, infer from them, that the parties were not engaged in the trade of spectacle-making, - within the meaning of the word trade, as used in the statute under which it is claimed these articles were exempt from execution. We infer this from the case agreed to ; which finds, that said Atwood and Crouch were in company, manufacturing german-silver spectacles ; and that they employed in said manufacture six workmen, besides themselves. It is also found, that they were commencing the manufacture of cast-iron shears. We suppose, from this language, it is fairly to be inferred, that these persons were not engaged in making spectacles for the supply of customers residing in their neighbourhood, or who resorted to their shop ; but that they were engaged in manufacturing the article, to be sent to market for sale; in the same manner in which most of the manufacturing establishments in the country dispose of their goods : and from this inference, we have come to the conclusion, that they were not spectacle-makers within the meaning of the statute.
Trade, in its most extensive sense, means all sorts of dealing, by way of sale or exchange ; but, obviously, this is not the meaning of the word, as used in the statute regarding the exemption of mechanics’ implements. No one would contend, that the goods of a merchant are exempt from execution ; and yet, in a literal sense, they are implements of his trade. By the word trade, as used in this statute, we suppose is meant the business of a mechanic, strictly speaking ; as the business of a carpenter, blacksmith, silversmith, printer, or the like ; and that it was not intended to include the business of a manufacturer, any more than it was intended to extend to the business of a merchant or farmer. When the first statute exempting the tools of a debtor’s trade, “ necessary for upholding life,” was passed, there were but very few, if any, manufactories in the slate ; but then, as now, all the different trades, for supplying the community in which they were located with such articles as were necessary, were in full operation ; and it was in reference to the persons who were then engaged in these mechanical trades, that this exemption was introduced. Indeed, the word, as used in this statute, has now a more limited meaning, than the same word as used in the statute regarding apprentices.
*518That statute speaks of binding apprentices to learn a trade, —or profession. Perhaps, primarily, before the introduction of manufacturing establishments, carried on, by the combination of machinery, the word might have had a similar meaning in both statutes: but if so, it must, we think, have meant, some of the handicraft business, at which individuals laboured, either for the supply of the immediate and constantly accruing necessities of a community or neighbourhood, or for their own support and maintenance. Every man knows, what in common parlance, is meant, by the trade of a blacksmith, or silversmith ; and we presume, no one would think, by one of those terms, was meant an individual or a corporation, who is carrying on, by means of machinery, the manufacture of a particular article to sell in the market, without any reference to the supply of the neighbourhood, where he carried on his business, as the manufacture of axes or forks ; and yet, these are articles made by blacksmiths. So, as we think, it is equally clear, that an individual or copartnership carrying on the business of manufacturing for sale in the market, without reference to the supply of the community where their establishment is located, a particular article, as german-silver spectacles, is not, within the meaning of the statute, carrying on the business of a silversmith, or even of a spectacle-maker. Such a concern is & factory, and not a mechanic’s shop; and the individuals carrying it on, are manufacturers, and not tradesmen. If it be said, that the distinction between a mechanic and a manufacturer, is not as precise as is desirable ; and that there is difficulty in determining to which class certain individuals belong ; especially, in cases where men are engaged in both the business of a mechanic, as well as in that of a manufacturer; the answer is, the difficulty is not in the distinction itself; that seems to be precise enough ; but it is in the application of the distinction to particular facts ; and that is a difficulty common to the application of most of the rules of law ; and in doubtful cases, it can only be solved, by the finding of a jury.
Reference must be had, also, to the time during which the exemption exists, as well as to the character of the business. Merely because a man has learned some mechanical trade, if he is neither pursuing it, nor contemplating its pursuit, his *519implements ought not to be exempt; and it was not contemplated, by the legislature, that they should be. The object of the exemption is, to enable mechanics to carry on their trades, and not to favour them merely because they possess a particular kind of skill. If, therefore, they have voluntarily abandoned the business of mechanics, and do not contemplate pursuing it, their implements are not exempt. Although it appears, therefore, that Atwood was a spectacle-maker; yet, as he was not engaged in that business, as a trade, his implements are not within the exemption.
It is not intended, by any thing which is here said, that to be a mechanic, it is necessary to labour for a community or neighbourhood. In the large manufacturing establishments, there are, no doubt, many individuals labouring as mechanics for the manufacturer alone. The implements of such persons, we presume, are within the exemption, though their employers’ machinery and implements would not be.
We have not thought it necessary, in this case, to consider the question, whether the exemption extends beyond the implements for the personal use of the mechanic, to such as are necessary for his journeymen and apprentices. A rather liberal construction of the statute, in regard to the quantity of tools which would be proper and useful to a mechanic, would probably be given ; but whether this would extend so far as to protect several sets of the same implements for different individuals, it is unnecessary to determine. This decision also renders unimportant, the question as to La-throp's right as assignee of Pierce's mortgage.
For the reasons above stated, we advise the superior court, that the defendants had right to attach the articles taken by them : and therefore, that judgment be rendered in their favour.
In this opinion the other Judges concurred, except Waite, J., who was not present.
Judgment to be rendered for the defendants.